Title: To George Washington from Charles Willson Peale, 6 January 1788
From: Peale, Charles Willson
To: Washington, George



Dr Sir
Baltemore Town Jany 6. 1788

Having bussiness in the line of my Profession which will detain me some time in this Place, therefore I take the liberty of intimating, that in case any of your rare Birds should die, that you will oblige me much by sending their remains directed to the care of Captn Elliott of this Town. I am with the greatest regard Dr Sir your much obliged Humble Servant

C.W. Peale

